DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-6 as filed in a preliminary amendment on 8/17/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020, 8/24/2021 and 6/21/2022  were filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a method of manufacturing instant noodles”. However no method steps are provided.  The scope of “salt used for manufacturing noodles” is not known as no method step of adding salt is provided. Further, the scope of “potassium lactate is substituted for 1g of salt to be added to kneading water to manufacture noodles” is not clear as no kneading step is recited in the claim. For purposes of examination addition of potassium lactate to kneading water which is added to other ingredients in making noodles is considered.
The term “reduced” is a relative term that renders the claim indefinite. The term ”reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the amount of added salt is reduced from an unknown  reference value, and the reduced added amount  is substituted by potassium lactate as claimed, or whether the reduction is as a result of substitution by potassium lactate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6  are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US2009/0047396A1) in view of  Fujiwara (WO2005077206A1) both cited by the applicant in an IDS.
Regarding claim 1, Ikeda discloses a salty taste enhancer in foods including noodles [0038] wherein the salty taste enhancer is sodium lactate and/or potassium lactate[0020]. 
Ikeda discloses substituting  82g of salt with 41g sodium lactate and 41g of potassium lactate corresponding to a ratio of 0.5g or 1g of potassium lactate to 1 g of sodium chloride, which falls within the claimed range. The composition is combined in 20:80 ratio with other ingredients to produce a seasoning to be added to foods.
Ikeda does not disclose a manufacturing method for noodles. Fujiwara however discloses a process for producing noodles whereby salt-free noodles can be produced without adding common salt (in particular, sodium chloride) so as to meet the consumers’ demand for salt reduction while exerting various effects essentially required or advantageous for noodles such as prevention of sagging and improvement in taste. Namely, noodles produced by adding a dilute solution, which is prepared by diluting brine with active water to give a definite dilution level, to starting flour materials comprising wheat flour as the major component, kneading and then shaping. As the brine, use is made of one containing from about 9 to 21% by weight of magnesium chloride as the main component. The brine is diluted with active water at a dilution level of, for example, from 48 to 300-fold.
As both Ikeda and Fujiwara are directed to making noodles having salt substitute replacing salt, it would have been obvious to one of ordinary skill in the art to substitute salt in a noodle manufacturing method with potassium lactate (0.5g-1g/1g of  salt) brine in a kneading water to produce salt reduced taste enhanced noodles with a reasonable expectation of success.
Regarding claim 2, it is considered that one of ordinary skill in the art by experimentation using known testing methods would optimize the amount of salt to be replaced by potassium lactate to obtain noodles with acceptable taste characteristics and lower salt content, with a reasonable expectation of success.
Regarding claims 3-6, “noodles” is  considered to include both fried and non-fried noodles.
Claims 1-6 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793